Exhibit 10.12

SUNRISE SENIOR LIVING, INC.

2003 STOCK OPTION AND RESTRICTED STOCK PLAN, AS AMENDED

EXECUTIVE RESTRICTED STOCK AGREEMENT

Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants shares of its common stock, $0.01 par value (the “Stock”), to the Grantee
named below, subject to the vesting conditions set forth in the attachment.
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Company’s 2003 Stock Option and Restricted Stock
Plan, as amended (the “Plan”).

Grant Date:

Name of Grantee:

Number of Shares of Stock Covered by Grant:

Purchase Price per Share of Stock:

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is
available from the Company upon request. You acknowledge that you have carefully
reviewed the Plan, and agree that the Plan will control in the event any
provision of this Agreement should appear to be inconsistent.

 

Grantee:         Print Name:      Company:         Print Name:         Title:   
 

Attachment

This is not a stock certificate or a negotiable instrument.

 

1



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING, INC.

2003 STOCK OPTION AND RESTRICTED STOCK PLAN, AS AMENDED

EXECUTIVE RESTRICTED STOCK AGREEMENT

 

Restricted Stock/

Nontransferability

   This grant is an award of Stock in the number of shares set forth on the
cover sheet, at the purchase price set forth on the cover sheet, and subject to
the vesting conditions described below (the “Restricted Stock”). The purchase
price for the Restricted Stock is deemed paid by your services to the Company.
To the extent not yet vested, your Restricted Stock may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Restricted Stock be made subject to execution, attachment or similar
process.

Issuance and Vesting

  

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

Your right to the Stock under this Restricted Stock grant becomes vested as to
    % of the shares of Stock on each of the first                      (    )
anniversaries of the Grant Date (each, an “Anniversary Date”), if you have been
continuously providing Services to the Company or a Subsidiary from the Grant
Date until the Anniversary Date; provided, however, that if you are restricted
from selling Company stock on an Anniversary Date pursuant to the Company’s
policy on insider trading, your shares that would have vested on that
Anniversary Date will vest on the first date that is during a window period in
which Company insiders are not restricted from selling Company stock.

 

Notwithstanding the vesting schedule to the extent not previously vested, your
right to the Stock under this Agreement becomes 100% vested upon the earlier of
(i) a Change in Control (as defined below), (ii) your termination of employment
with the Company or a Subsidiary due to your death or disability, (iii) your
termination of employment by the Company or a Subsidiary other than for Cause
(as defined below), or (iv) termination of employment by you for Good Reason (as
defined below), if you have been continuously employed by the Company or a
Subsidiary from the Grant Date.

 

For purposes of this Agreement, “Change in Control” means any of the following
events:

 

(a) any person (as such term is used in Rule 13d-5 under the Securities Exchange
Act of 1934 (“Exchange Act”) or group (as such term is defined in Section
3(a)(9) and 13(d)(3) of

 

2



--------------------------------------------------------------------------------

  

the Exchange Act), other than a Subsidiary or any employee benefit plan (or any
related trust) of the Company or a Subsidiary, becomes, after the Grant Date,
the beneficial owner of Stock or of other securities of the Company that are
entitled to vote generally in the election of directors of the Company (“Voting
Securities”) representing 50% or more of the combined voting power of all Voting
Securities of the Company;

 

(b) individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute a majority of the members of the
Board; provided that any individual who becomes a director after the Grant Date
whose election or nomination for election by the Company’s shareholders was
approved by a majority of the members of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened “election contest” relating to the
election of the directors of the Company (as such terms are used in Rule 14a-11
under the Exchange Act), “tender offer” (as such term is used in Section 14(d)
of the Exchange Act) or a proposed Merger (as defined below)) shall be deemed to
be members of the Incumbent Board; or

 

(c) approval by the stockholders of the Company of either of the following: (i)
a merger, reorganization, consolidation or similar transaction (any of the
foregoing, a “Merger”) as a result of which the persons who were the respective
beneficial owners of the outstanding Stock and Voting Securities of the Company
immediately before such Merger are not expected to beneficially own, immediately
after such Merger, directly or indirectly, more than 60% of the Stock and 60% of
the combined voting power of the Voting Securities of the Company resulting from
such Merger in substantially the same proportions as immediately before such
Merger or (ii) a plan of liquidation of the Company or a plan or agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

 

Notwithstanding the foregoing, there shall not be a Change in Control if, in
advance of such event, you agree in writing that such event shall not constitute
a Change in Control.

 

For purposes of this Agreement, “Cause” means termination of your employment by
the Company or a Subsidiary if (a) you are indicted for, convicted of, or plead
nolo contendre to, a felony; (b) you are found guilty by a court of having
committed a crime involving moral turpitude and such conviction is affirmed on

 

3



--------------------------------------------------------------------------------

    

appeal or the time for appeal has expired; (c) in the reasonable judgment of the
Company’s board of
directors (the “Board”), you have compromised trade secrets or other similarly
valuable proprietary
information of the Company; (d) in the reasonable judgment of the Board, you
have engaged in gross or
willful misconduct that causes harm to the business and operations of the
Company or any of its affiliates,
the continuation of which will continue to harm the business and operations of
the Company or any of its
affiliates in the future; (e) your continued and substantial failure to attempt
in good faith to perform your
duties with the Company (other than failure resulting from your incapacity due
to physical or mental
illness or injury), which failure has continued for a period of at least ten
(10) days after written notice from
the Company; or (f) your failure to attempt in good faith to promptly follow a
written direction of the
Board or a more senior officer, provided that the failure shall not be
considered Cause if you, in good faith,
believe that such direction, or implementation thereof, is illegal or
inconsistent with the Company’s
policies and you promptly so notify the Chair of the Board in writing.

 

For purposes of this Agreement, “Good Reason” means: (1) any material reduction
in your base salary or
target bonus eligibility, except in connection with a reduction in such
compensation generally applicable to
peer employees of the Company or any Subsidiary; (2) your responsibilities or
areas of supervision with
the Company or any Subsidiary are substantially reduced; or (3) you are required
to move your office more
than 30 miles outside the metropolitan area in which your office was previously
located.

 

No additional shares of Stock will vest after you have ceased to be employed by
the Company or any
Subsidiary for any reason.

Forfeiture of Unvested Stock    In the event that your employment with the
Company or a Subsidiary terminates, you shall forfeit all of the shares of Stock
subject to this grant that have not yet vested. Book Entry Restrictions   

The Restricted Stock will be issued in book entry form. The Company shall cause
the transfer agent for the shares of Common Stock to make a book entry record
showing ownership for the shares of Restricted Stock in your name subject to the
terms and conditions of this Agreement. You shall be issued an account statement
acknowledging your ownership of the shares of Restricted Stock.

 

The shares of Restricted Stock subject to restrictions hereunder

 

4



--------------------------------------------------------------------------------

  

shall be subject to the following terms and conditions relating to their release
from restrictions or their cancellation:

 

As your interest in the Restricted Stock vests as described above, your vested
Stock shall be released from restrictions and delivered to you, at your request.

 

Should you forfeit any unvested Restricted Stock held subject to restrictions
hereunder, then such unvested Restricted Stock shall be cancelled without
payment, and you shall have no further rights with respect to such shares.

 

You authorize the Company to issue such instructions to the transfer agent as
the Company may deem necessary or proper to comply with the intent and purposes
of this Agreement.

Legends

  

The following restrictive legends shall be placed in the book entry account, and
on any certificate, if any, representing the Stock issued in connection with
this grant:

 

“THE SHARES REPRESENTED BY THIS [BOOK ENTRY ACCOUNT OR CERTIFICATE] ARE SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY
OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS [BOOK ENTRY ACCOUNT OR CERTIFICATE].

 

THE SHARES REPRESENTED BY THIS [BOOK-ENTRY ACCOUNT OR CERTIFICATE] HAVE NOT BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION OR
QUALIFICATION THEREOF UNDER SUCH ACT AND SUCH APPLICABLE STATE OR OTHER
JURISDICTION’S SECURITIES LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO THE
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION AND QUALIFICATION IS NOT
REQUIRED.”

Withholding Taxes

   You agree, as a condition of this grant, that you will make

 

5



--------------------------------------------------------------------------------

   acceptable arrangements to pay any withholding or other taxes that may be due
as a result of the vesting of Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payments from you,
or withhold such amounts from other payments due to you from the Company or any
Affiliate.

Section 83(b)

Election

  

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Stock and their
fair market value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, “forfeiture restrictions” include the forfeiture of unvested Stock
described above. You may elect to be taxed at the time the shares in restricted
form are acquired rather than when such shares cease to be subject to such
forfeiture restrictions by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the Grant Date.
You will have to make a tax payment to the extent the purchase price ($0.01 per
share) is less than the fair market value of the shares on the Grant Date. The
form for making this election is attached as Exhibit A hereto. Failure to make
this filing within the thirty (30) day period will result in the recognition of
ordinary income by you (in the event the fair market value of the shares
increases after the date of purchase) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

Investment Representation

   You hereby agree and represent, as a condition of this grant of Restricted
Stock, that (i) you are acquiring the shares of Restricted Stock for investment
for your own account and not with a view to, or intention of, or otherwise for
resale in connection with, any distribution to any person or entity,
(ii) neither the offer nor sale of the shares of Restricted Stock, or the shares
of Restricted Stock themselves, have been registered under the Securities Act or
registered or qualified under any

 

6



--------------------------------------------------------------------------------

     applicable state securities laws and that the shares of Restricted Stock
are being offered and sold to you by
reason of and in reliance upon a specific exemption from the registration
provisions of the Securities Act
and exemptions from registration or qualification provisions of such applicable
state or other jurisdiction’s
securities laws which depend upon, among other things, the bona fide nature of
the investment intent as
expressed herein and the truth and accuracy of your representations, warranties,
agreements,
acknowledgments and understandings as set forth herein, (iii) you must, and are
able to, bear the economic
risk of your investment in the shares of Restricted Stock for an indefinite
period of time and can afford a
complete loss of your investment in the shares of Restricted Stock, (iv) you are
sophisticated in financial,
tax and business matters and have such knowledge and experience in financial,
tax and business matters as
to be capable of evaluating the risks and benefits of your investment in the
shares of Restricted Stock, (v)
you are as of the date hereof an “accredited investor” as such term is defined
under Rule 501 of the
Securities Act, (vi) your principal place of residence is in the State of
                    , and (vii) the Company
has made available to you all documents that you have requested relating to the
Company, the shares of
Restricted Stock and your acquisition of the shares of Restricted Stock, and you
have had an opportunity to
ask questions and receive answers concerning the Company and the terms and
conditions of the offering
and sale of the shares of Restricted Stock pursuant to this Agreement and have
had full access to such
other information concerning the Company and the shares of Restricted Stock as
you deemed necessary or
desirable.

Retention Rights

   This Agreement does not give you the right to be retained by the Company in
any capacity. The Company reserves the right to terminate your service with the
Company at any time and for any reason.

Shareholder Rights

   You shall have the right to vote the Restricted Stock and, subject to the
provisions of this Agreement, to receive any dividends declared or paid on such
stock. Any distributions you receive as a result of any stock split, stock
dividend, combination of shares or other similar transaction shall be deemed to
be a part of the Restricted Stock and subject to the same conditions and
restrictions applicable thereto. The Company may in its sole discretion require
any dividends paid on the Restricted Stock to be reinvested in shares of Stock,
which the Company may in its sole discretion deem to be a part of the shares of
Restricted Stock and subject to the same conditions and restrictions applicable
thereto. Except as described in the Plan, no

 

7



--------------------------------------------------------------------------------

     adjustments are made for dividends or other rights if the applicable record
date occurs before your stock
certificate is issued.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this grant may be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan. Your Restricted Stock
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

  

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

8



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1. The name, address and social security number of the undersigned:

 

Name:      Address:           Social Security No.:     

 

2. Description of property with respect to which the election is being made:

             shares of common stock, par value $0.01 per share, of Sunrise
Senior Living, Inc., a Delaware corporation (the “Company”).

 

3. The date on which the property was transferred is:                         ,
200    .

 

4. The taxable year to which this election relates is calendar year: 200    .

 

5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of an Executive Restricted
Stock Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was: $             per share, for a
total of $            .

 

7. The amount paid by taxpayer for the property was: $            .

 

8. A copy of this statement has been furnished to the Company.

Dated:                     , 200    

 

  Print Name:    

 

9



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within thirty (30) days
after the Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Stock Plan Administrator of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

10